Citation Nr: 0104009	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-20 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to September 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied an increased rating for flatfoot, 
third degree, bilateral severe, which the Board heretofore 
refers to as    
bilateral pes planus.  The Board notes that during his 
November 2000 Board Video Conference Hearing, the veteran 
testified that he was told by medical authorities that his 
current bunion condition was caused by his service connected 
pes planus condition.  As the RO has not previously 
adjudicated this secondary service connection claim, the 
Board refers this matter to the RO for appropriate action.   


REMAND

The Board finds that additional development is necessary in 
order to fairly adjudicate the veteran's increased rating 
claim.  The evidence shows that the veteran requested an 
increased rating for his service connected foot condition in 
June 1996.  The RO denied the veteran's increased rating 
claim in a July 1999 rating decision, finding that the 
medical evidence on record at that time did not satisfy the 
rating criteria of the next higher, 50 percent, disability 
rating.  During his November 2000 Video Conference Hearing, 
the veteran stated that his foot condition has recently 
worsened in that he now has trouble keeping his balance and 
that he now develops cramps in his legs due to his foot 
problems.  The veteran also testified that he has received 
recent medical treatment, from both VA and a private 
physician named Dr. Rosen, for his bilateral foot condition.  
The Board notes that those treatment records are not 
associated with the claims file.  In light of the veteran's 
statements regarding a worsening foot condition and recent 
medical treatment for the same, the Board finds that a 
current VA examination of the veteran's feet is warranted.  
See 38 C.F.R. § 3.326 (2000).       

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his pes planus 
condition from August 1999 to the 
present.  

2.  Upon receipt of such information, 
and, if necessary, duly executed 
authorization for the release of private 
medical information, the RO should 
request that all health care providers 
identified by the veteran furnish legible 
copies of all medical records compiled in 
conjunction with treatment accorded him 
for his pes planus condition since August 
1999, and not previously received on 
record.  The Board is especially 
interested in any additional records of 
treatment or evaluation from Dr. Rosen, 
as discussed during the veteran's 
November 2000 Board Video Conference 
Hearing.

3.  The RO should obtain of all VA 
outpatient treatment records from August 
1999 to the present concerning the 
veteran's pes planus condition.

4.  The RO should set up a VA examination 
for an evaluation of the current level of 
disability of the veteran's pes planus 
condition.  The examiner should address 
whether the veteran has any pain, 
tenderness or limitation of function due 
to his pes planus disability, and if so, 
the degree to which this condition is 
disabling.  The claims folder must be 
made available to the examiner.  

5.  The RO should then readjudicate the 
veteran's claim for increased rating for 
his bilateral pes planus disability.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
The case should thereafter be returned to 
the Board for further consideration, as 
warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to develop additional 
evidence.  No inferences are to be drawn therefrom.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of his case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000); 
see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   
  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




